IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00036-CR
                                No. 10-13-00037-CR

LEDOUGLAS G. JOHNSON, SURETY,
AND AMANDA R. JOHNSON, SURETY,
                                                           Appellants
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the County Court at Law
                              Ellis County, Texas
                   Trial Court Nos. 12-C-3258 and 12-C-3259


                          MEMORANDUM OPINION


      The Clerk of this Court notified Appellants, LeDouglas G. Johnson, Surety and

Amanda R. Johnson, Surety by letter dated March 13, 2013, that the clerk’s record in the

above cause had apparently not been filed because Appellants had failed to pay or

make arrangements to pay the clerk’s fee for preparation of the record. Appellants

were further notified that if they desired to proceed with this appeal, they must pay or
make arrangements to pay the clerk’s fee and notify this Court of the actions taken

within 21 days after the date of this letter. Appellants were warned that if they failed to

do so, this appeal might be dismissed for want of prosecution. See TEX. R. APP. P

37.3(b). Appellants did not file a response.

        The Clerk of this Court again notified Appellants by letter dated April 15, 2013,

that the clerk’s record had not been filed. Appellants were notified that if they desired

to proceed with the appeal, they must pay or make arrangements to pay the trial clerk’s

fee for the preparation of the record. Appellants were warned that if they failed to do

so, this appeal might be dismissed for want of prosecution. See TEX. R. APP. P 37.3(b).

More than 21 days have passed, and we have not been notified that Appellants have

paid or made arrangements to pay the clerk’s fee.

        Accordingly, the appeals are dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b).




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 30, 2013
[CR25]




Johnson v. State                                                                        Page 2